DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore (US Pat No. 9,373,208).
As per claim 1, Candelore disclosed an electronic device (see fig. 1, 38) configured to communicate with an access control apparatus  (see fig. 1, 24 & 10) for a barrier movement system that moves a barrier (see at abstract, access closure such as a garage door may be initiated by a remote control), comprising a first near field 
As per claim 2, Candelore disclosed the access control apparatus that the electronic device is configured to communicate with comprises a second NFC module (see fig. 1, 40), a radiofrequency (RF) module (see fig. 1, 32), and a second controller (see fig. 1, 28) coupled to the second NFC module and RF module, wherein the second controller is configured to: receive the NFC communication, via the second NFC module; receive the user command via the second NFC module; and transmit, in response to receiving the NFC communication and receiving the user command, a command signal, via the RF module, that commands the barrier movement system (see fig. 1, 10) to move the barrier (see col. 3/ln. 37-65).
As per claim 3, Candelore disclosed the first controller is configured to automatically initiate the NFC communication in response to the electronic device being disposed within a NFC range of the access control apparatus (see col. 3/ln. 37-65).

As per claim 5, Candelore disclosed a touch sensitive display  (see fig. 1, 50, col. 4/ln. 6-9) for prompting the input of the user command. 
As per claim 6, Candelore disclosed the first controller is further configured to receive a personal identification number via the touch sensitive display to pair the electronic device with the access control apparatus to authenticate the electronic device prior to initiation of the NFC communication (see col. 5/ln. 12-25). 
As per claim 7, Candelore disclosed the electronic device is further configured to be authenticated by entering the personal identification number into a keypad of the access control apparatus (see col. 5/ln. 12-25).
As per claim 8, Candelore disclosed the user command is received by the electronic device as an access code input into the touch sensitive display (see col. 5/ln. 12-25).
As per claim 11, Candelore disclosed the first controller is configured to send the user command to the access control apparatus via the wireless data module (see col. 3/ln. 37-65, various method of transmission can be utilized).
As per claim 12, Candelore disclosed the wireless data module is configured to transmit the user command independent of the first NFC module (see col. 3/ln. 37-65, various method of transmission can be utilized).
As per claim 13, as rejected above in claims 1 and 5, Candelore further disclosed a user input device (see fig. 1, 50 & 52); and send the user command to the access control apparatus via the wireless data module ( see rejection of claim 11).
As per claim 14, the first NFC module is configured to communicate with a second NFC module of the access control apparatus in order to authenticate the electronic device to allow the user to activate the garage door operator (see col. 3/ln. 37-65 and col. 5/ln. 12-25).
As per claim 20, see rejection of claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US Pat No. 9,373,208) and in view of Yen et al. (hereinafter “Yen”, US Pat. No. 2013/0173925).
.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US Pat No. 9,373,208) and in view of Park et al. (hereinafter “Park”, US Pat. No. 2017/0238214).
As per claim 15, Candelore disclosed the display comprises a touch sensitive display for the user input device but not specifically that the display comprises a capacitive sensing layer of the touch sensitive display. However, Park disclose such display comprise touch panel may be implemented with at least one of a capacitive touch system (see 0072-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Candelore to incorporate such display, as taught by Park, in order to receiving touches, gestures, proximity inputs or hovering inputs, via a stylus pen, or a user's body.
As per claim 16, see rejection of claim 6.
As per claim 17, see rejection of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 26, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643